DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims are as follows:
Claims 1 – 3 are pending and being examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 1 – 3, the claims recite “magnetically levitating bearingless pumps,” however it is unclear what exactly is meant by “bearingless.” As a matter of principle, any rotating object contained within a stationary structure must have some kind of alignment means, otherwise the rotating element would contact the stationary element (i.e. the impeller would hit the housing). Therefore it is unclear how the pump can be considered “bearingless.” For the purpose of examination, bearingless will be taken to mean a magnetically-driven pump wherein the bearing function is incorporated into the drive stator, instead of being a separate component. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 2, the limitation “additional pressure, variable operating regimes, and improved reliability through redundancy” is not paired with a basis of comparison. The comparison could be referring to systems with a single maglev pump, or to conventional loop heat pipes, or to something else.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bizzell (US 4,470,450) in view of Barletta (US 2019/0013747).
Re: Claim 1, Bizzell teaches a hybrid capillary and mechanically pumped loop heat pipe (HLHP) (loop heat pipe 10 fig. 1, col 5 lines 33 – 36) comprising: 
a fluid loop (loop heat pipe 10, fig. 1) having 
an evaporator (12, fig. 1, col 5 line 38) thermally coupled to a heat load (col 5 lines 51 – 54), the evaporator being configured to allow excess fluid to flow through the evaporator and exit without changing phase and the excess fluid is routed to a liquid return line (fig. 1, the evaporator has a liquid outlet and a vapor outlet on the downstream side, the liquid outlet is connected to bypass conduit 19, see col 7 line 58), 
a condenser (13, fig. 1) thermally coupled to a heat sink (col 5 lines 55 – 58), 
a reservoir (accumulator 27, fig. 1, col 8 lines 55 – 59), 
and one or more pumps (11) configured to pump fluid through the loop (col 6 lines 30 – 35).
Bizzell is silent on the pump being a one or more magnetically levitating bearingless pumps. 
However Barletta teaches a centrifugal pump (100, fig. 1, para 55) comprising a magnetically levitating rotor (1, fig. 1, para 58) driven by a bearingless motor (para 59), which provides the benefit of active control of the radial position (para 5) and eliminates the particle production inherent to mechanical bearings (para 3).
Therefore, in view of Barletta’s teaching, it would have been obvious to provide the hybrid loop heat pipe of Bizzell with the magnetically levitating bearingless pump, thereby providing the benefit of active control of rotor position and reduced particle production through the elimination of mechanical bearings. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bizzell (US 4,470,450) in view of Barletta (US 2019/0013747), and further in view of Pokharna (US 2005/0139345).
Re: Claim 2, Bizzell in view of Barletta does not teach the one or more magnetically levitating bearingless pumps comprises two or more magnetically levitating bearingless pumps fluidly connected in series, thereby providing additional pressure, variable operating regimes, and improved reliability through redundancy.
However Pokharna teaches the use of a series of magnetic pumps (para 18), providing the benefit of increased fluid head (para 18), and improved reliability through redundancy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the hybrid loop heat pipe of Bizzell in view of Barletta with the one or more magnetically levitating bearingless pumps comprises two or more magnetically levitating bearingless pumps fluidly connected in series, thereby providing additional pressure, variable operating regimes, and improved reliability through redundancy, thereby providing the benefit of increased fluid head and improved reliability through redundancy.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bizzell (US 4,470,450) in view of Barletta (US 2019/0013747) and Pokharna (US 2005/0139345), and further in view of Adamson (US 2018/0231329).
Re: Claim 3, Bizzell in view of Barletta and Pokharna does not teach a processor configured to selectively operate the one or more magnetically levitating bearingless pumps to minimize dynamic oscillations in mass flowrate through the loop.
However Adamson teaches a hybrid loop heat pipe having processor (contained in controller 470, para 38) configured to selectively operate the one or more pumps to minimize dynamic oscillations in mass flowrate through the loop (para 37, the controller may be connected to flow sensors and the controller is configured to control pump pressure, and by extension, flowrate).
Therefore, in view of Adamson’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the hybrid loop heat pipe of Bizzell in view of Barletta and Pokharna with the processor configured to selectively operate the one or more magnetically levitating bearingless pumps to minimize dynamic oscillations in mass flowrate through the loop, thereby providing the benefit of controlling pump pressure.

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered and are partially persuasive.
Regarding the drawing objections, applicant argues on pg 4 that the amended figures overcome the objections. Examiner agrees, and accordingly the drawing objections are withdrawn.
Regarding the objections to the specification, applicant argues on pg 4 that the amended specification overcomes the objections. Examiner agrees, accordingly, the objections to the specification are withdrawn.
Regarding the claim objections, Applicant argues on pg 4 that the amended claims 1 and 2 overcome the objections. Examiner agrees, accordingly, the objections to the claims are withdrawn.
Regarding the 112(a) rejection, Applicant argues on pg 5 that the amended claims do not recite component(s) that eliminate failure entirely.  This argument is persuasive in light of the amended claims. What was previously claimed was that adding a maglev pump didn’t compromise the reliability (“maintenance free, long life operation”) of a conventional loop heat pipe. Examiner’s point was that the addition of any pump, regardless of its simplicity or reliability, would introduce more failure modes to a conventional loop heat pipe, thus, to some extent, compromising the reliability. However, in light of the amendment, Examiner concedes the point. Accordingly, the 112(a) rejection is withdrawn.
Regarding the 112(b) rejections, Applicant argues on pg 5 that the amended claim 1 no longer includes the objected-to language. Examiner agrees, and accordingly the 112(b) rejection of claim 1 is withdrawn. However Applicant did not resolve the indefiniteness of claim 2, and thus the claim 2 112(b) rejection stands.
Regarding the prior art rejections, Applicant argues on pgs. 6 – 8 that Cullimore and Hugon fail to teach the newly added limitation, “the evaporator being configured to allow excess fluid to flow through the evaporator and exit without changing phase and the excess fluid is routed to a liquid return line,” and that the magnetic bearing compressor of Hugon does not teach the claimed magnetically levitating bearingless pump. These arguments are moot, since a new grounds of rejection is applied as necessitated by amendment. Applicant further argues on pg. 8 that the controller of Cullimore does not teach the processor as claimed. This argument is not persuasive, because the controller disclosed by Cullimore is capable of performing the claimed function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/Primary Examiner, Art Unit 3763